          Case 18-17129-LMI   Doc 24-1   Filed 10/15/18   Page 1 of 3



                                "A"
          IN THE CIRCUIT COUR         LEVENTH JUDICIAL CIRCUIT,
                  IN AND FOR MIAMI-DADE COUNTY, FLORIDA
                                       Case No.: 12-24954 FC (04 (28)
                                       Division: FAMILY
IN RE THE MARRIAGE OF:
ISIELA M. GARCIA,
      Wife,
and

MANUEL L. SANTAMARIA,
    Husband
------------------~/
                    MARITAL SETTLEMENT AGREEMENT
Case 18-17129-LMI   Doc 24-1   Filed 10/15/18   Page 2 of 3
              Case 18-17129-LMI        Doc 24-1      Filed 10/15/18     Page 3 of 3




                                 ARTICLE III REAL ESTATE
The MARITAL HOME

        3.1     There exists certain real property in which one or both parties may claim an interest,
herein referred to as the "MARITAL HOME," located at 13791 S.W. 14 Street, Miami, FL 33184.

        3.2    There is a mortgage owing to Chase secured by said property, with a current balance
of approximately $192,750.00. As of October 1, 2012, the party receiving the property shall assume
said mortgage, and shall indemnify and hold Wife and their property harmless from any failure to
pay the same.

        3.3     The parties agree that the marital home shall be for the benefit of the children.
Both parties agree that they must mutually agree to sell the home in the future. Both parties
shall sign a listing agreement and agree regarding the sale price of the home. Both parties
shall equally divide the proceeds of such a sale after payment of all debts and closing costs.
